OFFICE   OF THE   All-ORNEY   GENERAL   OF TEXAS
                               AUSTIN




   Honorable R. k. Fuchs, Chainnan
   Sub-aocnnlttee 0.fthe State AZialrs Committee
   House or Representatiree
   Austin, Texas
   Dear Sir:




                                              J 8, 1941, we hare oare-
                                              constitutionality,the
   Committee subatit                           OOPJor nhieh Is at-
   taohed hereto.                             he oreatlon ot the Texas
   Board or Chiro                             all lloense all Chiro-
   practors in.th
   oreate for the p
   similar to that                      tatate for medloine, nursing,

                                     praotlo under presdnt statutes
                                     the praotloe of lnediolneas oon-
                                    ode 0r Texas, 1926, whloh reads:




        any systan or method, or to effsct oures thereof.
             “2.  Who shall treat or offir.to treat aup
        disease or disorder, mental or physical, or any
        physical deformity or Injury, by any system or
        method, or to effect oures thareoi and charge.
        therefor,dlreatly or lndireotly,money or other
        compe~ation.~
              Our oourts have repeatedlyheld t&t persona profess-
    ing to practloe Chlropraotiomust be licensed under the MedLcal
WDCOYHuriI**TKI"
          I.
           Tou CONSTRVID           -8s AA- n MI ArroA*n
                     AsAmLFA"IYQar*L
                               QTIwIo*               001rrAL
                                                          0",llsl
                                                               *ssmTAm
                             !
*i .
       Honorable R. A.   Fuohs,   Page 2


       Praotloe A& or bo
       olne without a lfoonee.
       Pew   ‘I. State, 134.8. ?.
       (2d) 580; Key Y.
       S. W. (2d) 631.
                 The question whhlohpresents Itself for our deternina-
       tlon 18 whether the Legislaturemay oonetitutionallyolassiiy
       the praotloe of Chimpraotio es a separate oategory from the
       practice or medlolno and prescribe dliierent prerequisitesthere-
       ror. The legal question 18 somewhat analogous to that presented
       upon the enaotment of the Optometry Statute, Chapter 10 of Title
       71, Articles 4552-4566,Revised Clrll Statutes,  1925, which was
       before the Court of CrfmlnalAppeals or Texas In Baker Y. State,
       240 5. W. 924, 22 A. L. R. 116S. In that oaee the court in
       eustainlnga oonviatlonof Raker, an Optometrlet,ror 3raotlofng
       medloln8 without .alioahee doolamd:     .
                  lReoal3Aig tha eolioitade    wh%oh th# IrMaklng
           dqurtaent    8f the goyelmmentor this state ha8~418-
           plaled ror the roteotion or tho pub110 health, the,
           breadth of the Pangtrageoho8en In v&ioh to define
           the praotioe   or wdloine,   and Its railure to exanpt
           the optametdet    therefmn,   bearing in mind the often-
           repeated   deolaratlon0r this oourt In oonstruiag the      ..
           Medioal Praotioe Aot, that it dealt not with the




           o~fow~rle~.8.   in a eeoarate aUse,  M I St baa dolls den-
           tists and nweae. is without ctueetlon.      The erped(lienoy
             rdi          Is a matter of polloy with kbloh the ootute
           :r.  :o;=ci%tmn6d.m~     mlpha818 .~urS).
                                                         :     ..

                  Aft&the abwe dpl.&n.wae writt8n,.but,         berore the
                       w&in ror "   rehaai%q,   the LiglqZata~ 'inaoted
                          retortid    to abwe.   Tho?eupOa,.~~,,oourt  re-
       rereed the.jrd~Mt     tit oonvlotfOn.!@on the @mad that und8r
       the Optmetry 8trtute -ths sots of the derendawn?         longer oon-
       etitated thb .praetleeor medlolne within 'thsmsanlng or the
       Hedloal Plnotloe Aot. In Its opinion on rehearing the oourfi
       also consideredthe applicationof Artlole 16, Section 31 of the
       Texas Constitution,whloh reads:
                 qhe Legislaturemay paas laws presoribing
            the quallftoatlonsof praotf$lonersor mediolne
            in thIs State, and to punish persons formal-
            practloe, but no preference shall eyer be given
            by law to any eohools or medlolne."
    Honorable R. A. Fuohs, Page 3


               Or this pmvlslon, the oourt said:
                WWhlle the Co5itltutionfoYbld8 any 12gls-
        lation showing preferencefor a5y aohool of
        wdlolna, it does not icirbldleglslatlyedeiini-
        tlon or what does, and else what does not oon-
        stitute    the practice of mqdlolne.”
              In RbberttosY. State, 45 S. W. (2d) 595, an attaok
    was made on the oonstltutlonalltyof the Hedicel Praotloe Aot'.ae
    being disorlminatorybemuse of the exemption of OptOaetrlsta;
    The Court Of Criminal Appeflls, after Glscusslng the Baker ease,
    declared, at p. 598:
             *The Legislaturewould have hsd a right'
        orlgl5ally to’exunpt optometrists,as that teaa
        is dalclned,tmr the pumAtie or the’Wedida1
        Praotioe Aot the same as it did dentlste, nareee         :
        and weeoure.w
              In Ex P’rte Colllna, 121 8. W. 301, the.Ootir%
                                                           or Orir-
    inal Appeals sustained a domlotlon or an
    the Mediaal Praotioo wt In that he was not
    and in its opinion the aourt Fald:
                 ** * * there is no linitatlon upon the power
         of the Leglelatnre in said prorieion or the Oon-
         etltution    (Art. 16, Sea. 31, lupra) whfoh lnhlblte
         the Legislatureor this state Mdsr Its polioe
         pewr     te :prwent say .*w .pr~etidug say:•peolee
         or eharaoter of raredy taoore aal real or sup-
         posed ill that the body has or is aubjeot to.
         r0r   pay.”
              The oase of Johnson i. State by the Dallas Court of
    Chll Appeals, 267 a. 1. 1037, (writ of error retused) is peou-
    llarly pertl~~nt to the question wlsr ooneldemtion.      In eue-
    tainln6 an injunotloa .metrrlning 8 Ohiropraotor    ‘rm oala+ul-
    1~ praotlolngwdlo.Uke, the court said, at p. 1060:
               aT~.Legielatare did not, by its enaofdant
         or tho Modioal Praotlos Aot forbid the.praotlde.
         $r*ay reeogelred  eohool or e~etaa of healing
               . In the interest of the publlo health
         and the genral welfare of the people, the Leg-
         lslature is authorlsed to preacrlbe suoh regula-
         tions to be oonrormed by persons aeeklng to enter
.        the praotloe of medloine as in lfa ‘judgmnt will
         eeoure or tend to aeoure the people against the
         oonsequenoeaof ignora5oe a5d l5aapaclty,as
         well as of deoeptlon and fraud, and this without
         regard to any speolal system or praotice or any
         establishedschool of medlolne.w
Ron&able R. A. Fuch8, Page 4


            .   **   + .*.

            w~48e 00nditio~ (or the ~edi0ti Pn0ti0a
     bet)   apply to all per8one alike; they do not
     preaoribo any method to be anplayed in heallag
     diaaaae~ or any ayatun of praotioe to be adopted
     by the praotitioner. Ii he poaaaaae8 the qwliri-
     oations prescribed by the statutes and is awarded
     a oartirioateto praatioe medioino, he is jaat as
     free to adopt the epatuu of the ohiropraotoras
     he is to adopt the system of the regular phyaioiti.
     The faot that if requiresa broader eduoationthan
     is given by the ohiropraotiocollege to mebt these
     oonditlonscannot be urged as a diaorimination
     against   auoh aohoola of madioine.   It is (~811~
     within the power or the chlropmator to conrorm
     to the prr8oribod oondition8. Thi8 reoord shows
     that   all the aubjoota preaorib.ed by th lalot tcrr
     examlimtion an taught by the ohiropnotio       8ohoola
     lxoopt   those or aarga.rr and medioal juriapr@~~m;
     a0 that   it may be said tbat these 8ohoola
     &ive substantialreoognitionto the e8aential
     qualliioationsprescribed.by tileaeatatutea.w
          Vaughan, T ., disaming    in the Johnson oaae,   at p.
106S, dealarea:
           ** * * it is the oplnlon or the writer
     that oourta should take, judioial cognicanoa that
     ohiropraotioia a a&em 0r healing antirolt
     separate and dlounot   rr0mtha ‘~~aotlo~~~ 2’.
     ular mmUd.no, $*t as Judioial 00
     the r80t that the praotioo or dent Pstry IS dir-
     rwent rwm the praotioe or regular medieino
     and requires in a large measure, a dirrerent
     eiduoatlon.w
           While no Texas oourt has held 'in aooordanoo with Judge
Vau&an~a viowa as quoted above in hie~ dlsmnting    o inion in the
Johnson oaae. that a oourt may properly "take Judletal oogniarnoe
that ahiropraotio  Is a ayatam 0r healing entirely sopante and
diatinot rmmthe praotioe or r*gnlar     rd%oine?  wuler  exlating
8tatutea. all oi the authorities,however, indioate that the
Legislaturemay, If It de&s proper, reoo nize auoh a dlatlnotion
and give statutory sanotion thereto. As f llustratedby the Baker
oase, aupra, Optometry wes oonatrued to be a scienae ambraoed
within the vpraotioe of mediolnev as defined by the Yedloal Prao-
tioe Aot, until the Legislature,by express statute,     took 00&z-
anoe or Optometry es a separate subdivisionthereof, end preeodb-
 ed speoial qualiricatlonsand reagulatlon for tpe praotioe of
Optometry, thereby exoludlng it rmm the provisions of the Hedi-
aal Praotiae Aot. By a similar prooess, the Legislature set up
 quallflcationsand regulationsdiffering from those whlah apply
 to the general practioe of medicine, ror Chiropodistswhen it
Honorable R. A. Fuohe, Page 5


enaotea the Qhlro 4 Stat&a     in lOPiS, Cbaptor 11, .Fitlc71,
Artlolee 4Sd8-4551c hviaed, 0ivl.lStatutaa, 1985.
          The ror8goingauthorltiba Indiaate,-we b&eve, .that
there is no oonatitutionallnhlbltionwhioh will pravent'theLw-
islature mm rwther subdividing the tie14 or mediolne in its     .
broadest aease into an lnffnlte nm&er or llmlted oat orlea
ahd providing separate qaaliiioatlonsand regulatiolllr
                                                     T or th8
praotioe or saeh. .The oonstitutionalitpoi eaoh auoh regulatory
dot, If it be reasonable,may be sustained upon the theory that
~at.;henaotedin rurtheranosof the proteotlon of the pub110
         We are aware of no provision of the State or Federal
Coneti&tlone which would be violated by the Commltteo aabstl-
tute for House Bill 189 whloh you have submitted to us. If
enaoted, it would oxampt Ohiropraptorsfrom the Yedieal Prao-
tloe Act, and plaoe them onder the supervlslonand regulation
or thb "Texas Board 0r ChiropraotloExaminers."
                                         Toara very tnly
                        ;.
                                   ATTORBIR   GERBBAi.w TWAB

                                   By(signe4)Falter B. K&i
                                                . Aaalatdht


mmImoRB

APPRwBDMATso,      1W
anvrr   Solle~a~
First Aaaiatant
ATTORUBY .O?XlCR&L              APF’ROiED - Opinloa’Q@mltto&

                                WIB - ahallan